Citation Nr: 1528357	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-25 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as the Veteran's spouse for accrued benefit and substitution purposes only.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.  He died in December 2009.  The appellant seeks recognition as the Veteran's spouse for purposes of accrued benefits and/or substitution in the claims pending at the time of the Veteran's death.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 decisional letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.   

Historically, at the time of his death in December 2009, the Veteran had several claims pending (Docket No. 97-20 747).  In February 2010, the Board dismissed the Veteran's claims due to his death.  In April 2010, the appellant requested to be substituted for the Veteran in his claims.  In December 2010, the RO notified the appellant that she was approved for substitution as the person who bore the Veteran's final expenses.  However, the RO did not determine that she was the eligible surviving spouse for substitution/accrued benefits purposes because it did not have necessary proof of her marriage to the Veteran.  

In September 2011, the Board, under the incorrect assumption that the appellant had been properly substituted as the surviving spouse for the Veteran's claims, adjudicated the claims.  In November 2011, the RO effectuated the Board's September 2011 decision and remand.  However, in March 2012, the RO notified the appellant that it had not received evidence of her relationship with the Veteran as requested; therefore, her claim for accrued benefits as the surviving spouse was denied.  The current appeal stems from this March 2012 determination. 

The appellant has been married 10 times.  The Board has not included all her possible last names in the above caption, but has only used those recent last names which the Board is aware that she has actually used.   

The appellant has indicated that she does not intend to file for Dependency and Indemnity Compensation (DIC) benefits, and has withdrawn her previous claim as to such.  (See appellant's February 2012 correspondence, and May 2014 correspondence from her attorney).  Thus, the issue of whether she is the surviving spouse for DIC purposes is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in December 2009.  In April 2010, the appellant filed a request to be substituted for the Veteran in his VA claims pending at the time of his death; this was within one year of the Veteran's death.  

Under 38 C.F.R. § 3.1000, accrued benefits, when appropriate, will go first to the Veteran's spouse.  38 C.F.R. § 3.1000(a)(1)(i).  A spouse is defined for VA purposes as the surviving spouse of the veteran, whose marriage meets the requirement of § 3.1(j) or § 3.52.  Where the marriage meets the requirements of § 3.1(j), date of marriage and continuous cohabitation are not factors.  38 C.F.R. § 3.1000 (d).  

§ 3.1(j) states that marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  

The claims file includes a marriage license, which reflects that the Veteran and the appellant applied for the license on November 6, 2009.  The evidence also includes a certificate of marriage which reflects that the Veteran and the appellant were married on November [redacted], 2009.  In addition, the Veteran's death certificate lists the appellant as his wife.  

The claims file also includes a February [redacted], 2008 County of Pittsburg, Oklahoma, decree of dissolution of marriage between the appellant and a former husband, L.L.W.  The decree orders that the appellant and/or L.W.W. may not remarry a third party for a period of six (6) months, or until after August [redacted], 2008.  As the appellant married the Veteran in November 2009, the marriage was not barred by the February 2008 decree.  

However, the Board also notes that the record reflects that the appellant was married eight times prior to her marriage to the Veteran.  The claims file includes evidence in the forms of computer/internet print-outs of divorces from L.L.W. (husband #8), T.B. (husband #7), C.L.R. (husband #5), and A.B. (husband #4).  However, the claims file does not include competent evidence of divorces from C.B. (husband #1), D.R. (husband #2), S.B. (husband #3), or H.T., Jr. (husband #6).  (The appellant has stated that those marriages ended in divorces.)

In this regard, the Board notes that the appellant had previously attempted to marry the Veteran while still married to husband #8.  (The appellant had claimed that she and the Veteran were married by tribal marriage in 2007; however, at that time she was still married to L.W.W.)  Thus, it is entirely possible that she may have married the appellant, without having valid divorces from all of her prior husbands.   

If the 2009 marriage between the Veteran and the appellant meets the requirements of § 3.1(j), the date of marriage and continuous cohabitation are not factors for consideration for accrued benefits/substitution purposes.  In that case, the appellant would be considered the Veteran's spouse for accrued benefit purposes.  

If, however, the 2009 marriage between the Veteran and the appellant does not meet the requirements of § 3.1(j) because the appellant was not properly divorced from husbands #1. #2, #3, or #6, then, the appellant would not be considered the Veteran's spouse for accrued benefit purposes.  An attempted marriage to the Veteran would not be valid because the appellant and the Veteran were not married one year or more before his death and no child was born of  the marriage (See 38 C.F.R. § 3.52.) 

In sum, whether the appellant is entitled to accrued benefits as the spouse of the Veteran depends on whether she was legally able to marry the Veteran at the time of their wedding.  (38 C.F.R. § 3.54 with regard to marriage dates is not applicable because the appellant is not requesting death pension, death compensation, or DIC benefits.)  If she was not legally divorced from any of her prior husbands, then her marriage to the Veteran was not valid under 38 C.F.R. § 3.1 (j), and would not be deemed valid under 38 C.F.R. § 3.52 due to its length of approximately four weeks, and due the lack of a child born to the marriage.  Thus, proof of her divorces from husband's #1, #2, #3, and #6 is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain competent credible evidence (e.g. divorce decrees) of the dissolution of the appellant's marriages to C.B. (husband #1), D.R. (husband #2), S.B. (husband #3), and H.T., Jr. (husband #6).  If unable to obtain such, inform the appellant and provide her with the opportunity to provide such evidence. 

2.  Thereafter, readjudicate the issue on appeal with consideration of 38 C.F.R. § 3.1000, § 3.1(j) ,and § 3.52, and consideration of all additional evidence received since issuance of the most recent Statement of the Case.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




